PER CURIAM:
On May 9, 1980, the M/V Summit Venture, owned by Hercules Carriers, Inc., a foreign corporation, struck the Sunshine Skyway Bridge which spans the entrance of Tampa Bay. As a result of the collision, damaged and sunken portions of the bridge blocked other vessels’ passage to and from the port of Tampa for several days.
Hercules Carriers, as the Summit Venture’s owner, filed in district court a Complaint for Exoneration from and Limitation of Liability. The owners of delayed vessels responded with claims for damages for the costs incurred in maintaining those vessels and their crews. These costs included provisions, wharfage charges, additional towing charges, fuel, seamen’s wages and loss of the vessels’ use.
The district court had already dismissed similar claims made by other parties against another ship, the Capricorn. A few months before the Summit Venture struck the Sky-way, the Capricorn had been involved in another collision, the wreckage of which had also blocked passage to and from the port of Tampa. The district court, for reasons stated in its earlier order of dismissal in the Capricorn’s case, dismissed as well the present claims against Hercules.
A panel of this circuit has affirmed the district court’s earlier order dismissing claims against the Capricorn. Kingston Shipping Co. v. Roberts, 667 F.2d 34 (11th Cir.1982). That affirming decision controls the present case.
AFFIRMED.